IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-62,485-03




EX PARTE SERGIO DANIEL GONZALES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 03-CR-00000278-C IN THE 197TH DISTRICT COURT
FROM CAMERON COUNTY




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to ten years’ imprisonment.  The Thirteenth Court of Appeals dismissed his
appeal.  Gonzales v. State, No. 13-12-00077-CR (Tex. App.—Corpus Christi–Edinburg 2012, no
pet.).
            Applicant contends, among other things, that plea counsel failed to investigate potential
impeachment evidence.  The trial court made findings of fact and conclusions of law and
recommended that we deny relief.  We believe that the record is not sufficient to resolve Applicant’s
claims.  Accordingly, the trial court shall order the District Clerk to forward to this Court the
supplemental police reports, if they exist, that are the evidentiary basis for Applicant’s claim that the
complainant’s testimony could have been impeached. 
             This application will be held in abeyance until the record has been supplemented.  The
supplemental record shall be forwarded to this Court within 60 days of the date of this order.  Any
extensions of time shall be obtained from this Court.
 
Filed:  July 24, 2013
Do not publish